DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered. Claims 3, 5-7, 10 and 12-18 have been cancelled. Applicant added claims 19-28. Therefore, claims 1-2, 4, 8, 9, 11 and 19-28 are pending in the application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a washbasin compartment”, “a washbasin insert”, “liquid well”, “a lock that extends horizontally” “the well being liquid tight” and “an insert” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are also objected to because: the specification refers to numeral 120 as the washbasin and numeral 122 as being the opening of the 
The drawings are also objected to because: reference numeral 150 is referred to in the specification as the traction material; it is not clear how reference arrow 150 in figure 3 is pointing to a traction material. To Clarify, arrow 150 in fig. 3 appears to be pointing to an edge or an angle of the lower step.

    PNG
    media_image1.png
    527
    761
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification as originally submitted does not have a mention for any of the following limitations: the “a washbasin compartment”, “a washbasin insert”, “liquid well”, “the well being liquid-tight” and “an insert”.
The amendment filed 03/01/2022 is also objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: (A) the (B) the washbasin being a “well”.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claims 4, 9 and 23 are objected to because of the following informalities:  
Claims 4 and 9 recite the limitation "the washbasin" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the upper step" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Claim 19 recites “a liquid well”; this limitation constitutes new matter since the specification as originally submitted does not have a mention to “a liquid well”.
In addition, in regards to claims 25 and 28, the specification regarding said “well” (or any element in the original specification) does not disclose any “liquid-tight” features; hence the limitation “liquid-tight” also constitutes new matter.
Claim 24 recites “a lock that extends horizontally over an edge opening in the top of the tread”; this recitation constitutes new matter because the only illustration of the lock 160 in figure 3 appears to be a half cylinder of which the operation is not clear as mentioned in the final action of 08/03/2021. In view of that the details of the lock are not disclosed (and while applicant argues that such locks should be known to a person of ordinary skill in the art) examiner submits that locks can operate in many different and various manners and not necessarily being extendable horizontally over an edge opening as recited and required by the claim. 
Claims 20-23 and 26-27 are rejected since they depend from a rejected claim. 



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 8, 9, 11 and 19-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a washbasin compartment having a top opening”; in view of that the specification does not have a mention to any compartment, it is not clear which part of the step structure 110 the applicant is referring to as the “washbasin compartment”; in other words, is it the top surface of the lower step, the entirety of the lower section of the structure, the entire structure or another undisclosed/unspecified sub-section of the structure. Note too that 120 is used to point to multiple structures adding to the confusion.
Claim 9 is the same as claim 4 verbatim, hence it is indefinite since it does not further limit the claims/the invention.  
In light of the term insert being missing from the specification, all claims reciting the limitation “insert” will be examined as best understood. 
Claim 19 recites “a liquid well having an open top”; in light of that the specification does not have any mention to a liquid or to a well; this limitation raises indefiniteness as to what the applicant is referring to. In addition to the 
Claim 28 recites the limitation "the well" in line 1. There is insufficient antecedent basis for this limitation in the claim. In addition, it is not clear if said well is in addition to the washbasin compartment, and the washbasin.
Dependent claims are rejected since they depend from a rejected claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toth, US (2563436).
In regards to claim 1 Toth discloses:

a body (11) having a bottom (including 14, 16, 17, 20), a lower step (one of 24 or 25) containing a washbasin compartment (compartment underneath 17, 18 and 19 receiving bins 32 in configuration shown in fig. 2) having a top opening (top opening of compartment, perimeter of which surrounded by rails 17-19; see annotated drawings), and an upper step (10),
a washbasin (32) having an installed configuration (shown in fig. 1) and an uninstalled configuration (when 32 is pulled out of its rails) and also having a horizontal top opening (opening top of drawer/bin 32), wherein 
in the installed configuration the washbasin is disposed in the washbasin compartment (as shown in fig. 1), and 
the upper step is disposed at a distance above the lower step (vertical distance between 10 and 24 or 25).

    PNG
    media_image2.png
    328
    456
    media_image2.png
    Greyscale


	In regards to claim 4 Toth discloses the washbasin insert includes traction grooves (26).
	In regards to claim 8 Toth discloses the upper step includes traction grooves (grooves in pad 12; fig. 1; as shown in annotated drawings below).

    PNG
    media_image3.png
    395
    764
    media_image3.png
    Greyscale

In regards to claim 9 Toth discloses the washbasin insert includes traction grooves (26).
In regards to claim 11 Toth discloses wherein the lower step contains a lock that extends over an edge of the washbasin compartment (frame members that form receiving aperture includes brace 29 with trunnion 30 mounted thereon which is disclosed as for holding step in storage position; additionally, frame members include hooks 34 for catching on brace 15 for holding in locked position). 

    PNG
    media_image4.png
    102
    604
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    648
    604
    media_image5.png
    Greyscale

Claims 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran, US (2014/0150176).
In regards to claim 19 Tran discloses:
A portable step (figs. 1A, 1B) comprising: a body (124) having a lower step (128) containing a tread (top of 128) having a top (top surface of 128), a bottom (bottom surface of 128), four sides (front, back, right and left surfaces of 128), and a first area (top surface area of 128), wherein the top contains an opening (148) having a second area  (area of 148 / area of platform 144) smaller than the first area (as shown in figs. 
In regards to claim 20 Tran discloses the well is removable (paragraph [0015]; excerpt below).

    PNG
    media_image6.png
    317
    574
    media_image6.png
    Greyscale

In regards to claim 21 Tran discloses an insert (412; in accordance with one or both definitions of “insert” provided below as obtained from https://www.thefreedictionary.com/insert ) that is interchangeable with the well (as shown in fig. 4D).

    PNG
    media_image7.png
    189
    561
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    146
    546
    media_image8.png
    Greyscale

	
    PNG
    media_image9.png
    314
    575
    media_image9.png
    Greyscale


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tran, US (2014/0150176) as applied to claim 21 above.
In regards to claim 22 Tran does not explicitly disclose the insert includes traction grooves. 
However, Tran discloses “The retractable support 412 generally provides a platform, planar support, or other structure upon which various tools or equipment” (paragraph [0067]). Examiner takes Official Notice that traction grooves are old and well-known in the art. One of ordinary skill in the art would find that providing traction grooves onto the top surface of the retractable support 412 of Tran would predictably aid with gripping for the tools and/or equipment to be supported as described in paragraph [0067].

    PNG
    media_image9.png
    314
    575
    media_image9.png
    Greyscale

	In regards to claim 23, Examiner takes Official Notice that traction grooves are old and well-known in the art. One of ordinary skill in the art would find that providing traction grooves onto the upper step (108; fig. 1A) would predictably aid with enhanced gripping for the user to sit or stand onto the top surface of 108.
	As best understood, in regards to claim 24 Tran discloses the lower step contains a lock (404) that extends horizontally over an edge opening in the top of the tread (fig. 4A; where 404 at least lock the basin 132 in place if lifted vertically upwards).
	As best understood, in regards to claim 25 Tran discloses the well is liquid-tight (basin 132 described as holding liquid, hence is at least liquid-tight in that it does not leak). 
	In regards to claim 26 Tran discloses the well is a basin (basin 132).
	In regards to claim 27 Tran discloses the basin is a washbasin (fig. 1A).
As best understood claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Toth, US (2563436) as applied to claim 1 above.
As best understood in light of that it is not clear what is said well, and the new matter of liquid-tight in claim 28) while Toth describes 32 to be drawer, it does not explicitly disclose it to be liquid-tight or able to hold liquid, however, examiner takes Official Notice that manufacturing a container such as a drawer such that it would not leak is old and well-known in the art; examiner provides that having the drawer being tight in that it would not leak a liquid would provide for the predictable function of preventing a mess in case spillage occurs from an ink pot, fluid from a medicine bottle or other sources of liquid from objects stored in the drawer.

Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive because:
Applicant argues “Those of ordinary skill in the art understand the difference between "washbasin" and "basin". Those of ordinary skill in the art would not equate a sliding drawer connected to the bottom or sides of a step with a "washbasin"”; examiner respectfully disagrees and presents that the definition of washbasin as obtained from https://www.thefreedictionary.com/washbasin (provided below) when interpreted in the broadest reasonable interpretation indeed can be likened to the drawer 32 of Toth where the step-ladder disclosed by Toth can be used in an environment such as a garage or a mechanic shop where a sanitizing liquid would be placed for washing hands of a worker. 

    PNG
    media_image10.png
    87
    532
    media_image10.png
    Greyscale

Applicant argues “claim 1 recites both a top opening to a washbasin and a top opening to a washbasin compartment. But the Examiner matches those two different elements to a single element in the reference”; examiner respectfully disagrees and presents that Toth discloses: a washbasin compartment (compartment underneath 17, 18 and 19 receiving bins 32 in configuration shown in fig. 2) having a top opening (top opening of compartment, perimeter of which surrounded by rails 17-19; see annotated drawings) … a washbasin (32) having … a horizontal top opening (opening top of drawer/bin 32). Notice the two opening are not the same in the rejection. 
Applicant argues “Reference numeral 150 is referred to in the specification as the traction material; it is not clear how reference arrow 150 in figure 3 is pointing to a traction material. Applicant has amended the claims to address this objection”; examiner respectfully disagrees and presents that the above-mentioned drawings objection has not been corrected where no replacement figure 3 have been submitted to clarify where reference arrow 150 is pointing to a traction-material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634